DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: H, L (Fig. 2 - are these supposed to correspond to “H-signal” and “L-signal” as in ¶ [0046]?), 95, z (Fig. 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: In ¶ [0041], it appears “fist” should read --first--.  
Appropriate correction is required.
Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the time period" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the limitation will be interpreted to read --a time period--.
Claim 12 recites the limitation "the time period" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the limitation will be interpreted to read --a time period--.
Claim 12 recites an equation utilizing values of oxygen concentration and time, but it is unclear what units are being used for each variable (wt%, mol%, vol%, seconds, minutes, hours, etc.).  Different units may return very different values.
Claim 16 recites the limitation "the atmosphere" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation will be interpreted to read --an atmosphere--.
The term "low-oxygen" in claim 16 is a relative term which renders the claim indefinite.  The term "low-oxygen" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what level the oxygen must be in order to read on the claim.
Claim 16 recites the limitation "the temperature of the atmosphere in the kiln" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the limitation will be interpreted to read --a temperature of the atmosphere in the kiln--.
Claim 17 recites the limitation "the atmosphere temperature" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation will be interpreted to read --an atmosphere temperature--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 13-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wing ‘382 (US 2018/0148382 A1).
Regarding claims 1 and 19, Wing ‘382 teaches heating a ceramic green body in a kiln, and controlling oxygen concentration in the kiln such that the oxygen concentration swings 
Regarding claim 2, Wing ‘382 further teaches said controlling the oxygen concentration in the kiln such that the oxygen concentration swings during the heating of the ceramic green body is performed based on fluctuating oxygen concentration of a gas supplied into the kiln (¶ [0006], [0007], [0013], [0041]-[0042], [0046], [0048], [0053], [0055], [0057], [0061]-[0062]; Figs. 2, 3).
Regarding claim 13, Wing ‘382 further teaches the heating a ceramic green body in a kiln comprises:
first temperature-rising step, at a first temperature-rising rate, up to a target temperature in a temperature range over 180°C (Interpretation 1: the target temperature is the “first temperature”, and the first temperature-rising rate is the rate of “pre-heating” to the “first temperature”; Interpretation 2: the target temperature is the “second temperature”, and the first temperature-rising rate is the rate from the “first temperature” to the “second temperature” - ¶ [0007], [0013], [0041]-[0045], [0055], [0062])
second temperature-rising step, at a second temperature-rising rate that is greater than the first temperature-rising rate, after the temperature in the kiln reached the target temperature (Interpretation 1: the second temperature-rising rate is the rate from the “first temperature” to the “second temperature”; Interpretation 2: the second temperature-rising rate is the rate from the “second temperature” to the “third temperature”- ¶ [0007], [0013], [0041]-[0045], [0055], [0062]).
Regarding claim 14, Wing ‘382 further teaches said controlling oxygen concentration in the kiln such that the oxygen concentration swings during the heating of the ceramic green body is performed in said first temperature-rising step (¶ [0044], [0048], [0055], [0057]).
Regarding claim 15, Wing ‘382 further teaches the target temperature is equal to or less than 300°C (Interpretation 1: the target temperature is the “first temperature” - ¶ [0007], [0043], [0062]).
Regarding claim 16, Wing ‘382 further teaches an atmosphere in the kiln is shifted from a low-oxygen atmosphere to an air atmosphere synchronously when a temperature of the atmosphere in the kiln reaches the target temperature (Interpretation 2: the target temperature is the “second temperature” - ¶ [0053]).
Regarding claim 17, Wing ‘382 further teaches said controlling oxygen concentration in the kiln such that the oxygen concentration swings during the heating of the ceramic green body is performed when the atmosphere temperature in the kiln is equal to or less than 300°C (¶ [0048]; Fig. 2).
Regarding claim 18, Wing ‘382 further teaches the ceramic green body has a honeycombed structure built by cell-walls defining cells (¶ [0002], [0007], [0014], [0018], [0038]; Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wing ‘382 (US 2018/0148382 A1) in view of Dull ‘322 (US 2002/0003322 A1).
Regarding claim 3, Wing ‘382 is silent regarding the fluctuating the oxygen concentration of a gas supplied into the kiln including switching a gas supplied into the kiln at least between a first gas having a first oxygen concentration and a second gas having a second oxygen concentration that is lower than the first oxygen concentration.  In analogous art of firing ceramic honeycomb bodies under controlled oxygen concentrations, Dull ‘322 suggests controlling and fluctuating oxygen concentration in a kiln by switching a gas supplied into the kiln at least between a first gas having a first concentration (combustion air, ¶ [0035]-[0036], [0044]) and a second gas having a second oxygen concentration that is lower than the first oxygen concentration (fluorine-free gas/low O2 gas, ¶ [0011], [0012], [0035]-[0036], [0042], [0044]-[0046]) for the benefit of enabling control of oxygen concentration across regions of the kiln.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wing ‘382 by making the fluctuating the oxygen concentration of a gas supplied into the kiln include switching a gas supplied into the kiln at least between a first gas having a first oxygen concentration and a second gas having a second oxygen concentration that is lower than the first oxygen concentration for the benefit of enabling control of oxygen concentration across regions of the kiln, as suggested by Dull ‘322.
Regarding claim 5, Dull ‘322 suggests the first gas is “combustion air” (¶ [0035]-[0036], [0044]), which one of ordinary skill in the art would understand to have a first oxygen concentration equal to or less than 21 vol%, as the oxygen concentration of air is around 21%.
Regarding claim 7, Dull ‘322 further suggests the second oxygen concentration is equal to or less than 5 vol% (¶ [0011], [0012], [0042], [0045]-[0046]).
Allowable Subject Matter
Claims 4, 6, and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 4, the prior art does not fairly teach or suggest repeating a cycle of alternately supplying into the kiln a first gas having a first concentration and a second gas having a second oxygen concentration that is lower than the first oxygen concentration. Wing ‘382 suggests introduction of oxygen, but not a repeated cycle of alternately supplying a first gas and a second gas.  Dull ‘322 suggests supplying a first gas and a second gas, but not in a repeated alternating cycle.  Regarding claim 6, the prior art does not fairly teach or suggests that the first oxygen concentration is equal to or less than 15 vol%.  Dull ‘322 suggests combustion air, but it does not suggest an oxygen concentration lower than ambient.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169.  The examiner can normally be reached on Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN SNELTING/Primary Examiner, Art Unit 1741